                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                       CHARLOTTE DIVISION
                                     Civil Action No: 3:18-CV-106

 MALCOLM H. WIENER,

                                  Plaintiff,

           v.
                                                     PLAINTIFF’S REPLY IN SUPPORT OF
 AXA EQUITABLE LIFE INSURANCE                           MOTION FOR PRO HAC VICE
 COMPANY, LLC,                                                ADMISSION OF
                                                         CAROLYN TALBOT SEELY
                                  Defendant.


         Plaintiff Malcolm H. Wiener (“Plaintiff” or “Wiener”), by and through undersigned

counsel, submits this reply in support of the Motion for Pro Hac Vice Admission of Carolyn Talbot

Seely and attaches and incorporates fully herein by reference the Declaration of Carolyn Talbot

Seely, which is attached hereto as Exhibit A.


         This 19th day of August, 2020.
                                                    SKUFCA LAW, PLLC

                                                     /s/ Kerry L. Traynum
                                                    Kerry L. Traynum
                                                    N.C. State Bar No.: 32968
                                                    1514 S. Church Street Ste. 101
                                                    Charlotte, NC 28203
                                                    Tel 704.376.3030
                                                    Fax 704.376.8522
                                                    kerry@skufcalaw.com
                                                    Counsel for Plaintiff Malcolm Wiener




{01243-9999/00028742-1}                         1

       Case 3:18-cv-00106-RJC-DSC Document 105 Filed 08/19/20 Page 1 of 2
                                  CERTIFICATE OF SERVICE

I certify that the foregoing PLAINTIFF’S REPLY MEMORANDUM OF LAW IN SUPPORT

OF MOTION FOR PRO HAC VICE ADMISSION OF CAROLYN TALBOT SEELY has

been served upon counsel of record by has been served upon each of the parties to this action or

their attorneys of record electronically as follows:

            Aaron C. Lang
            Cadwalader, Wickersham & Taft LLP
            227 West Trade Street
            Charlotte, NC 28202
            aaron.lang@cwt.com

            Robert W. Cassot
            Morrison Mahoney LLP
            One Constitution Plaza, 10th Floor
            Hartford, CT 06103-1810
            rcassot@morrisonmahoney.com


         This 19th day of August, 2020.
                                                       SKUFCA LAW, PLLC

                                                        /s/ Kerry L. Traynum
                                                       Kerry L. Traynum
                                                       N.C. State Bar No.: 32968
                                                       1514 S. Church Street Ste. 101
                                                       Charlotte, NC 28203
                                                       Tel 704.376.3030
                                                       Fax 704.376.8522
                                                       kerry@skufcalaw.com
                                                       Counsel for Plaintiff Malcolm Wiener




{01243-9999/00028742-1}                           2

       Case 3:18-cv-00106-RJC-DSC Document 105 Filed 08/19/20 Page 2 of 2
